PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,125,254
Issue Date: September 21, 2021
Application No. 16/333,853
Filing or 371(c) Date: March 15, 2019
Attorney Docket No. PFAP0030WOUS 
For: ELECTRO-HYDRAULIC CONTROL SYSTEM WITH FAIL-SAFE PILOT VALVES 

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed, October 4, 2021, to change the name of inventor “Björn Erikksson” to –Björn Eriksson--.  

The petition is GRANTED.

Office records have been corrected to reflect the correct name of the above-identified inventor.  

As authorized, the $420 fee for the petition under 37 CFR 1.182, the $160 fee for the filing of the Certificate of Correction and the $160 processing fee for correcting the inventorship in a patent has been assessed to petitioner’s credit card.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-1642. Telephone inquiries concerning the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4100.


/April M. Wise/
Paralegal Specialist, Office of Petitions